Citation Nr: 1522963	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for colon cancer, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Navy from June 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of an earlier, December 2011 decision.

The Veteran testified at an April 2015 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Colon cancer was not first manifested on active duty or during the first post-service year, and is not otherwise shown to be related to military service.





CONCLUSION OF LAW

The criteria for service connection of colon cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An April 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the Board notes that complete records were requested, without reference to a time period, and only records from approximately 2005 forward have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been conducted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is here insufficient credible evidence of any disease or injury in service or in the years afterwards to warrant further development.  While the Veteran now states that he reported stomach pains at separation, contemporaneous records show no such report.  Further, documented events at the time of separation contradict his current accounts, indicating that the Veteran is not a reliable historian.  Finally, the medical evidence of record tends to show that the claimed condition arose decades after service.  The low threshold of a possible nexus is not met.

At the Veteran's April 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Malignant tumors, in any location, are listed chronic diseases, subject to a one year presumptive period following separation from service. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran was diagnosed with colon cancer in May 2008; a tumor was discovered in his cecum.  He alleges that he has experienced a degree of abdominal pain in that area of his abdomen (the lower right quadrant) since approximately March 1945, prior to his separation from service.  At his April 2015 hearing, the Veteran stated that as World War II ended, and he returned to California, he reported his stomach pains to doctors.  He also reported that when examined for separation in South Carolina, he informed the doctors of his stomach problems.  When his problems flared up six to eight weeks after separation, he again approached the Navy and was referred to a facility for treatment; he did not attend because of cost.  The Veteran reports that he then began self-treatment with mineral oil, and saw a doctor on occasion.  He states that in the 1970's, he underwent a series of tests for "blood trouble;" he underwent transfusions and eventually the malignant tumor was discovered.  He argues that his long-standing lower right quadrant pain is related to his cancer, and began in service.

Unfortunately, the history presented by the Veteran is not supported by the documentary record.  Service treatment records show no report of any complaints or treatment for stomach problems in California, and the separation examination in South Carolina specifically notes the abdomen to be normal, with no references to any complaints of pain or other problems.  A letter was sent to the Veteran following his discharge, but this appears to be prompted not by any contact with the Navy, but instead as part of a normal administrative process to notify him of resources for Veterans; it does not refer to any health problems or inquiries.

Further, there is no documentary evidence of any complaints of stomach problems until February 2006, when a passing remark regarding "abdominal discomfort" was made to a VA doctor.  Prior to that, while records refer to a history of iron deficiency anemia for "quite some time" as of December 2007, there is no reference to or complaint of abdominal or stomach pains.  

No doctor relates the tumor to any past complaints of stomach pains.  The doctor who eventually discovered it in fact refers to the Veteran's puzzling presentation with anemia; there were no complaints or reports indicating an abdominal problem.  The May 2008 colonoscopy was performed only after elimination of numerous other potential causes.  

Most importantly, a September 2005 colonoscopy found the cecum to be unremarkable.  There was no tumor at that time or any visible anomaly of the intestine.  It did not manifest until sometime after that test, and before the 2008 colonoscopy.  This weighs heavily against a finding that the cancer began in service, and establishes that the presumption of service connection is not applicable here.  The tumor was not present within a year of separation from service.

The Board finds that direct service connection is also not warranted.  The weight of the evidence is against a finding of the onset of abdominal pains in service.  While the Veteran is competent to report such, his reports are here not credible.  They conflict with the contemporaneous record; not only is there no notation of stomach problems as he alleges he reported, the stomach is specifically noted to be normal.  Similarly, the allegations of ongoing stomach pains after service are not credible.  No complaints are documented until quite recently, and when finally made, such are of acute, not chronic, discomfort.  He never refers to long-standing symptoms except in connection with his VA claim; no doctor references ongoing stomach problems.  

Further, even if the Board was to accept the Veteran's report of stomach pain over the years as competent and credible, there is still no evidence relating such to the eventual onset and treatment for colon cancer in 2008.  The Veteran is not competent to relate pain in a general area to that diagnosis; it is beyond his knowledge as a layperson.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  No doctor has related the cancer to any complaint of pain in the area; it was discovered not based on any complaints, but on investigation of unexplained anemia.

In sum, the current disability arose at some time after 2005, and it is not shown by any competent and credible evidence, or by presumption, to be related to service.  Neither it nor any precursor symptoms began in service or for many years after separation.  Service connection is not warranted.


ORDER

Service connection for colon cancer, claimed as a stomach condition, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


